Enforcement of regulations on the shipping of toxic waste to developing countries (debate)
The next item is the debate on
the question for oral answer to the Commission on the enforcement of regulations on the shipping of toxic waste to developing countries from Mrs Bearder, Mrs Ek, Mr Ouzký, Mr Seeber, Mrs Klaß and Mrs Harms on behalf of the Group of the Alliance of Liberals and Democrats for Europe, the European Conservatives and Reformists, the Group of the European People's Party (Christian Democrats) and the Group of the Greens/European Free Alliance - B7-0217/2011) and
the question for oral answer to the Commission on the enforcement of regulations on the shipping of toxic waste to developing countries from Mrs Wils, Mrs Liotard, Mrs de Brún, Mr Ferreira, Mrs Matias and Mr Chountis on behalf of the Confederal Group of the European United Left - Nordic Green Left - B7-0218/2011).
author. - Mr President, does the Commissioner not consider that, if any of us woke up one morning to find our rich neighbours had dumped their toxic rubbish in our front yard, we would be furious? Yet that is what the EU is doing every day.
Every year tonnes of toxic waste is shipped from the EU to developing countries against European environmental law, smuggled through ports with very weak controls. Almost three quarters of electric waste in the EU is unaccounted for and only one third of electronic waste is treated according to EU legislation. In the UK the average Briton throws away four pieces of electronic waste every year. That is 500 000 tonnes of broken TVs, computers and phones, but over half of this is not recorded as being recycled - it just disappears - and that is only in my own country.
The export of controlled waste from the EU for disposal is prohibited under current legislations, yet annually illegal shipments from the EU are thought to average about 22 000 tonnes. The WEEE Directive states that exported electronic items must be in working order. However, this relies on effective EU-wide inspection policies which are clearly missing. This waste contains lead, cadmium, barium, mercury, brominated flame retardants and other chemicals and plastics that become hazardous when burned. Burning is often the cheapest method to recover these valuable metals as adults and children scramble over the dumps of rubbish in their quest to earn a few cents.
We cannot ignore the environmental and health impacts of this scandal which affects the most vulnerable. Frankly, as a European, I am ashamed. I thank the Commissioner for the answers and the responses, but we need to know the specifics of how he is going to close this loophole in the Waste Shipment Regulation. Does the Commission have any plans to address the tonnes of EU waste already dumped in African countries? Does the Waste Shipment Regulation need to be revised or is it just a matter of enforcement? This is an urgent problem and action needs to be taken now. I await your response.
deputising for the author. - (DA) Mr President, I am pleased that so many of my fellow Members are aware that our waste does not simply disappear of its own accord, but unfortunately often ends up out in the wider world where no one deals with it properly. There is actually nothing new about this, of course. A great many European countries started to send their discarded ferries filled with asbestos to India many years ago, where bare-foot workers separated old iron from the hazardous components on an open shore - as they still do today. An even worse situation is that of the African children who sit on the ground and separate out our electrical waste right down to the individual components. Is this acceptable? No, of course it is not. However, the EU lacks reasonable and realistic means to enforce the sound regulations that were laid down as long ago as 12 July 2006.
The directive is enforced via the individual Member States, as stated in Article 50 of the same regulation, but some States turn a blind eye when it comes to this enforcement. Something has to be done, however, because 70 million tonnes of hazardous waste per year - and rising - is no trifling matter. I therefore have another question in addition to the written questions that the Commission has already received, and that is: Has the Commission considered utilising special port areas for unloading hazardous waste in selected ports? That would provide better means of control in general. Could the Commission envisage carrying out some publicity work to encourage EU citizens to take their hazardous waste to specific places in the Member States? It is extremely important to make our citizens aware of the problem, because without their help in the struggle to manage hazardous waste we will get nowhere.
author. - (DE) Mr President, Mr Barnier, it is not just in the banking sector that we have regulations that do not work, but also in the environmental area. Although we have a regulation covering the shipping of waste dating back to 2006, this does not work because there is an increasing trend towards shipping hazardous waste beyond the EU's borders, in particular to developing countries where the proper disposal of these hazardous substances cannot be guaranteed. This cavalier approach to disposal leads to environmental and health problems in these countries that can cause many fatalities in extreme cases.
In addition, here in the European Union, we are discarding valuable resources. Part of the 2020 strategy includes a strategy on resources and waste is one of our resources. We should make every effort to improve our research activities in this area so that valuable materials can be segregated at the end of the product lifecycle.
In a speech on 7 April of this year, your colleague, Commissioner Potočnik, announced that, despite the Commission having avoided this issue and done nothing for many years, he intended presenting a communication in the autumn of this year in which he would tackle the problem, in particular with regard to implementation of existing regulations and an improved inspection system, as well as a broadening of the scientific base. Commissioner, I would like to know whether this communication is already being prepared by the Commission services.
In other speeches, Commissioner Potočnik also referred to a new agency. Although we already have a large number of official bodies, he is obviously thinking of a way to strengthen the control of the Member States' authorities in this area. I would like to know how things stand in this area, because at present it would seem that we are unable to resolve this problem. What steps does the Commission intend to pursue in this area?
deputising for the author. - (FI) Mr President, ladies and gentlemen, the poor implementation of the Waste Shipments Regulation has been a serious problem for a long time now. This has been emphasised by the European Union Network for the Implementation and Enforcement of Environmental Law since 2003, and it has made clear proposals for improvements. The Commission, however, has done virtually nothing, unless you count the many studies it has conducted and its proposal for a new Renewables Directive.
For more than 10 years now, Parliament has been calling for tighter controls, including legislation on European inspections: for minimum criteria for inspections in Mr Jackson's report in 1999, for legislative reform for shipments of waste in Mr Blokland's report in 2003, and for minimum criteria for inspections in the 2008 resolution. All these the Commission has mainly just ignored.
In 2006, we were shocked by the massive Trafigura scandal, when huge quantities of toxic waste were dumped in Côte d'Ivoire. The then Commissioner for the Environment, Stavros Dimas, promised to look for ways to strengthen the Waste Shipments Regulation and its implementation in the Member States, but nothing concrete happened. Two years ago, a Commission study recommended that a special agency should be set up for the implementation of legislation on waste. It would execute numerous tasks, such as checking the investigation systems in place in Member States and coordinating controls and inspections, but no proposal was put forward.
Last year, a Commission study came to the conclusion that the best option would be a legal instrument governing the criteria for inspections, but no proposal was put forward, although Commissioner Potočnik has said that the implementation of EU environmental legislation is his priority.
Now I would ask the Commission when it actually intends to introduce proper measures, instead of just conducting more studies. When will we have a proper legislative proposal, and not just communications and studies? As my colleague Mr Seeber said, this would also improve Europe's resource efficiency.
author. - (DE) Mr President, ladies and gentlemen, illegal waste exports and the illegal disposal of waste pose an increasing threat to the health and environment of millions of people in developing countries.
The volume of toxic waste is continuously increasing in the EU. Because of the high cost of recycling and disposing of waste, there is an enormous temptation to ship this waste to countries with less stringent environmental controls and lower disposal costs. I am pleased to find that this problem is accepted by all sides of the House and hope that Parliament will take a concerted approach to this issue.
The legal loopholes that permit these hazardous exports must be closed. The existing regulations on the shipment of toxic waste to developing countries must be tightened up and enforced. We need a legislative proposal for environmental inspections, something that Parliament already called for in 2008, so that ships can be inspected effectively by the authorities in the local ports.
This must also be linked with the possibility of impounding ships in ports throughout the EU if there are grounds to suspect breaches of the law. We propose that this should be reinforced in a joint resolution by all sides of the House.
The entry of waste into the EU must also be better controlled. Off the coast of Calabria, just a few miles away from the port of Cetraro, there is a sunken vessel known for carrying highly toxic waste. It is assumed that many other toxic waste transporters have been sunk just off the coast in the Tyrrhenian Sea. This example illustrates the need for transparency in the shipment of waste and for reliable official inspections.
Mr President, honourable Members, firstly, my colleague and friend Mr Potočnik sends his apologies, as he is in New York this evening for the signing of an important agreement - the Nagoya Agreement - on biodiversity.
Nevertheless, I am pleased to have been given the opportunity to stand in for him, or to try to do so anyway, since the issue you are discussing is one that has always interested me, ladies and gentlemen. I was Environment Minister in my own country and I have not forgotten the efforts that we made, during my first mandate as Commissioner around 10 years ago, to begin to address this extremely serious issue with Parliament. The Waste Shipments Regulation prohibits exports of hazardous waste to developing countries, as well as exports outside the Union and the European Free Trade Association (EFTA) countries of waste intended for disposal.
However, we know - and you have pointed it out - that the efforts made to enforce this ban vary greatly between Member States. Operators often seek to benefit from inadequate inspections in order to get round the ban and smuggle the waste through other Member States where the inspections are less rigorous, as you said.
Furthermore, false declarations are often used to export waste as second-hand goods, which complicates the work of the authorities responsible for monitoring and enforcing the rules. Then there is the obviously low treatment cost in third countries, which is the main economic factor encouraging or driving these illegal shipments. There is also the very serious situation of countries that receive, so to speak, this waste, these illegal shipments, which cause significant pollution of the air, water, soil and homes, and which threaten - as you said a moment ago, Mrs Wils, and as Mrs Bearder and Mrs Rosbach said with the same emotion before you - people's health, and particularly children's health, which is the most shocking of all, as well as the health of workers and of a large proportion of the population. The already toxic nature of the hazardous substances contained in waste often poses a further increased risk when inappropriate waste management techniques are used, which is often the case in these countries of destination.
Furthermore, illegal shipments of waste to third countries obviously have an adverse effect on trade and competition since, economically speaking, businesses that comply with the legislation evidently face competition and are put at a disadvantage. The European recycling and waste management sector, which is bound to comply with the EU's rigorous environmental legislation, is a dynamic one. It has a healthy EUR 95 billion turnover. It provides, or supports, 1.2 to 1.5 million jobs and accounts for 1% of GDP, and this waste management and recycling sector, which operates by the rules, is also competing with, and put at a disadvantage by, these illegal shipments.
Effective enforcement of the Waste Shipments Regulation at EU level would encourage this sector, I believe, to invest and to create even more jobs in the future. Illegal waste shipments and poor quality recycling also lead to a loss of resources, since secondary raw materials can go a long way towards meeting Europe's raw material requirements, and can also improve the effectiveness and use of resources. On the basis of this diagnosis, then, we need to improve the situation. That is why the Commission has sought to find out whether additional legislative measures need to be taken at EU level and, if so, which new, specific requirements and criteria they would include for waste shipment inspections.
We are currently completing an impact assessment of the various possible approaches to resolving the problem that I just mentioned, including national inspection and mandatory national risk assessment plans and programmes, as well as more targeted training for national officials responsible for enforcing the provisions and, on the other side of the coin, for proving that those who declare waste to be second-hand goods are doing so fraudulently.
I should like to conclude, Mr President, by raising the following points in response to some specific questions. Firstly, it is possible to circumvent the Waste Shipments Regulation by claiming that the articles being exported are second-hand goods rather than waste. The main problem is that the Member States are not implementing the inspection requirements properly. To remedy this, the Regulation needs to be supplemented by more detailed rules on national inspections. The legislative measures should be accompanied by adequate training for officials in charge of enforcing the rules, as I said.
Secondly, non-legally binding guidelines at EU level could support and facilitate the implementation and enforcement of the Waste Shipments Regulation, particularly by customs officers, and thus help to combat illegal activities. However, guidelines alone will not be enough. We also need binding rules to combat this problem.
Thirdly, waste production has increased or stabilised in recent years. Waste management is improving throughout the Union, and recycling has increased over the last five years. Yet what is remarkable today is the great disparities between the Member States with regard to the implementation of our waste requirements. The Commission, ladies and gentlemen, is conscious of the environmental, economic, social, human and public health consequences of illegal waste shipments, and the Probo Koala affair, in which several people died after being exposed to hazardous waste illegally dumped in Côte d'Ivoire, is one of the worst examples in living memory, and here too there are lessons to be learnt. The Commission has launched numerous studies on this issue, and the results of these investigations can be consulted on our website.
Once illegal shipments of waste have been detected, there are measures laid down in the regulation to remedy the situation. The waste must be sent back to its country of origin, pursuant to EU legislation and international law. If the companies responsible cannot be located, the country of origin in the Union must pay a fee to have the waste repatriated and treated. In some cases, Member States have to bear costs in excess of EUR 1 million. In the Probo Koala affair, which I mentioned a moment ago, the company Trafigura had to pay the equivalent of EUR 152 million in clean-up costs and EUR 33 million in compensation to the residents of the affected towns.
Lastly, I should like to say to Mr Seeber that, as far as I am aware, Mr Potočnik promised to present that communication on the implementation and enforcement of EU law and he is in the process of drafting it.
Mr President, many of us are outraged at the fact that, despite a comprehensive public debate on this, Europe is still dumping hazardous waste in poorer countries. As many here have already said, we are right to be outraged. Not only do we use products that exhaust and damage the environment and then also fail to deal with them properly once we no longer want them, we also dump the hazardous waste, which damages the health of innocent people, often children, and makes the land and water in other countries toxic for generations to come. That is absolutely unacceptable.
How can this be allowed to continue? We have legislation and we have a ban in place, but it is not working. Therefore, the Commission must now propose amendments. Of course, the best solution, as always, would be for there not to be any hazardous waste. The extensive work that we have carried out to identify and phase out hazardous chemicals, within REACH for example, is therefore important in this case, too. Since the ban on the export of hazardous waste is not working, I think that we should be especially pleased that we have strengthened the legislation concerning waste electrical and electronic equipment (WEEE) by setting high collection targets. However, knowing how poor the Member States' compliance with the export ban is, there are good reasons for the Commission also to closely monitor the Member States' actions with regard to WEEE and other legislation stipulating how this type of product should be dealt with.
As many people have said, including the Commission, we need some form of clarification and simplification of what rules actually apply when it comes to the shipping of toxic waste to developing countries, so that it will be easier for the police and other border control officers to take measures to deal with the crimes against the environment that the export of hazardous waste actually entails. However, we just as surely need the Member States to give higher priority to this matter. I think the fact that the Member States are failing in their responsibility to check their compliance with EU legislation is a constantly recurring issue. It is very clear here that the Member States are not fulfilling their obligations.
The Member States must take greater responsibility, and we expect the Commission to ensure that they do. What you have presented here today, Mr Barnier, seems to me to be a definite step in the right direction. Once we are able to see the whole communication we will be able to decide whether or not we think the number of steps taken are sufficient. Thank you.
- (CS) Mr President, the exponential growth in the volume of waste from European manufacturing and consumption looks like a time bomb, both in the EU and in the developing countries to which hazardous waste is exported, much of it illegally. Commissioner, I welcomed your communication of the Commission's specific desire to remove the gaps in the legislation relatively soon. Along with the speakers who came before me, however, I believe there is little desire on the part of Member States, in particular, to invest in controls and to introduce sufficiently harsh penalties for breaches of the existing rules. As the Vice-Chair of the Delegation to the ACP-EU Joint Parliamentary Assembly, I believe we also need to establish a common strategy with the ACP countries for the fight against illegal imports of toxic waste to these countries, and in particular action plans for introducing a system for the safe management of waste in African countries, including support for recycling technology.
(HU) Mr President, ladies and gentlemen, the seemingly strict EU regulation concerning hazardous waste has many loopholes in practice, which can be eminently used by organised groups of criminals and the hazardous waste mafia.
Illegal disposal of toxic waste classed as hazardous has become one of the most lucrative businesses. One reason for this is the extremely high cost of legal disposal and recycling; another reason is the over-bureaucratisation of obtaining legal licences.
The solution has to be bi-directional: the administrative burdens of enterprises that recycle and dispose of hazardous waste legally has to be relieved, and of course in parallel, producers of hazardous waste should be encouraged to choose the legal course and made interested in restraining the hazardous waste mafia.
On the other hand, criminal law sanctions for environmental crimes must be radically tightened, and inspection must be uniformly increased at EU level.
- (SK) Mr President, it is a quarter to midnight and we are debating a serious matter: the exporting of toxic waste to developing countries.
It is scandalous that European countries in the modern age are engaging in the kind of activity we saw in the Oscar-winning film Erin Brockovich, which featured Julia Roberts, and where we saw that only in California could something like this happen, with factories exporting toxic waste and people then falling seriously ill and even dying. It is a very sad fact that EU Member States export their toxic waste to African countries that are almost powerless to prevent this, and it includes toxic elements such as lead, cadmium, mercury, asbestos and others. In my opinion it is good that the Commission wants to continue working on this. I would like to call on Commissioner Barnier, who promised us that the Commission would take a more energetic approach, to adopt measures to improve this situation.
Mr President, there is a problem in the European Union because our citizens are dumping on their own doorsteps. To do that in Europe is one thing but to do it to the developing world and to the poor is, as the authors of this question said, reprehensible.
I will listen carefully to the Commission's response about new legislation. I am always concerned that we layer legislation on top of existing laws without looking at the enforcement aspects, and I would ask the Commission to address the issue of enforcement. I think in many areas we do not have sufficient numbers in Member States to correctly keep control and account of the transportation issue, in this case of toxic waste. The consequences for the health and welfare of those who handle this waste in a very inappropriate way are extremely serious. This is a moral and ethical question. Perhaps if our citizens were aware of this - I think they are not - they might think twice about their purchasing and disposal methods.
Mr President, Mrs McGuinness made an important point just now, namely that there is a moral and ethical dimension to this issue, given all the public health, biodiversity and economic concerns we have raised.
That is why - and I say this to Mrs Westlund and Mrs Roithovà, as well as to other speakers - the Commission is determined to act. In order to support the impact assessment, which will demonstrate the justification for this initiative, the Commission will propose tightening up EU legislation, in particular so as to improve inspections and enforcement of the Waste Shipments Regulation. This should greatly reduce the considerable number of illegal shipments.
All possible solutions are being examined. Give Mr Potočnik the few weeks he needs to draft this legislation. I can say on his behalf that it will be before the end of this year, 2011, that the Commission, taking into consideration the very important debate that you have held, despite the late hour, presents its legislative proposals to step up the fight against these illegal shipments and all their consequences.
The debate is closed.
Written statements (Rule 149)
, in writing. - Earlier this year I made some enquiries to the European Commission in response to press reports about shipments of toxic waste from Italy to Romania. Although no evidence was found for the shipments, what was clear from the outcome of my enquiries was that we could benefit from more regular inspections of cargo, as this would act as a deterrent to those involved in the illegal shipment of waste. Such measures may have an additional impact in the case of third countries because they may lack the capacity to properly monitor incoming shipments and therefore prevent the entry of toxic material into their territory. We should give serious consideration to the benefits of thorough, regular inspections, coordinated at EU level, especially in the case of shipments to developing countries.